Citation Nr: 0705815	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  97-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue (including chronic fatigue syndrome), 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by sleep disturbance, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1982 to July 1985 and from November 1990 to July 1991 
(including service in the Southwest Asia Theater of 
operations from February 1991 to June 1991).  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a September 1995 rating decision by the Nashville RO.  
In September 2003 and June 2006, these matters were remanded 
for additional development.


FINDINGS OF FACT

1.  The veteran is not shown to have chronic fatigue 
syndrome.

2.  The veteran is not shown to have a chronic disability 
manifested by fatigue; his complaints of fatigue are shown to 
have been related to stressful life events, not to illness 
acquired in service, diagnosed or undiagnosed.

3.  The veteran is not shown to have a chronic disability 
manifested by sleep disturbance; his sleep problems are shown 
to have been related to stressful life events, not to illness 
acquired in service, diagnosed or undiagnosed.


CONCLUSIONS OF LAW

1.  Service connection for a disorder manifested by fatigue 
(including chronic fatigue syndrome) to include as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2006).

2.  Service connection for a disorder manifested by sleep 
disturbance to include as due to an undiagnosed illness is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the U.S. Court of Appeals for 
Veterans Claims (Court) held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial 
adjudication; instead, the claimant had a right to timely 
content-complying notice and proper subsequent VA process.  
May 2003, May 2004, and January 2006 correspondence from the 
RO provided the veteran notice of the evidence needed to 
support his claim, and advised him of his and VA's 
responsibilities in the development of the claim and to 
submit relevant evidence in his possession.  October 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).  The November 
1996 statement of the case (SOC) and May 1997, February 2003, 
March 2005, and September 2006 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, and also 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and the basis for the denial of the 
claims.  He has clearly received all critical notice, and has 
had ample opportunity to respond/supplement the record after 
notice was given.  The claims were thereafter readjudicated.  
See September 2006 SSOC.  The veteran is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any pertinent records that are 
outstanding.  VA's duty to assist is met.  

II. Factual Background

No pertinent abnormalities were noted on the veteran's August 
1987 service enlistment examination.  In a May 1991 Southwest 
Asia Demobilization form, he indicated that he did not have 
fatigue or trouble sleeping.  In a June 1991 Desert 
Shield/Storm out processing form, he indicated that he did 
not have exhaustion.  A June 1991 service separation 
examination report is silent for any complaints, findings, or 
diagnosis related to fatigue or sleep disturbance.  In an 
associated medical history report, he indicated that he did 
not have frequent trouble sleeping.

On August 1996 VA examination, the veteran did not report any 
complaints of fatigue or sleep disturbance.  

A September 1996 statement from a person who did seasonal 
greenhouse work with the veteran recalled that the veteran 
used to be very energetic and could work all day without 
seeming tired.  She added that he seemed to have lost a lot 
of his energy after he returned from Desert Storm.

January 1997 statements from the veteran's parents and wife 
indicate that he had had a high level of energy and slept 
well, and that there was a noticeable change in his stamina 
upon his return from Desert Storm.  They indicated that he 
tired easily and became easily fatigued with minimal effort, 
and that he had difficulty sleeping.

On August 1999 VA examination, the veteran reported that he 
cried more frequently and had sleep disturbance.  He 
complained of persistent and progressive fatigue and 
weakness.  He reported working on a 150-acre farm since 
returning from Saudi Arabia and that he used to be able to do 
all of his daily chores with minimal help.  The examiner 
commented that the veteran had a lot of vague symptoms that 
could not be correlated all together, except that the veteran 
had generalized fatigue syndrome with multiple symptoms that 
included lack of energy, sleep disturbance, and generalized 
joint aches.  

On August 2006 VA examination, the veteran reported a seven 
to eight year history of sleep disturbance and fatigue, and 
that he was going through a divorce seven to eight years ago.  
He was awakening three to four times a night with sweating.  
During that period, he felt tired and fatigued; this occurred 
more in the summer because of the long days, and he was 
better in the winter.  He advised that his problems with 
sleep and fatigue had improved significantly in the past 
seven to eight months.  He now slept through the night, had 
no insomnia, and had no significant excessive daytime 
sleepiness.  He denied having any significant fatigue lately.  
The examiner's impression was that the veteran's problems of 
sleep and fatigue were most likely related to stressful life 
events, and noted that the problems had improved 
significantly in the past seven to eight months.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  See 
38 C.F.R. § 3.317(b).  Qualifying chronic disabilities 
include certain medically unexplained chronic multisymptom 
illnesses defined by a cluster of signs or symptoms, and 
include chronic fatigue syndrome.  See 38 C.F.R. § 3.317(a).  
The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non- 
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.  38 C.F.R. § 4.88a.

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the claimant has 
the disabilities for which service connection is sought.  

Significantly, while complaints of fatigue and reduced energy 
are noted, there is nothing in the record to suggest that the 
veteran has, or had, debilitating fatigue severe enough to 
reduce his activity to less than 50 percent of his usual 
level for at least six months.  And while an August 1999 VA 
examiner suggested the veteran may have a generalized fatigue 
syndrome, the record shows that while neither that 
examination, nor the later VA examination in August 2006 
found six or more of the ten numbered requirements necessary 
to establish a diagnosis of chronic fatigue syndrome under 
regulatory criteria (38 C.F.R. § 4.88a).  In fact, it does 
not appear that more than two or three of the requirements 
have been shown.  Finally, all other clinical conditions that 
could produce the veteran's reported symptoms have not been 
excluded.  Indeed, on the more recent (August 2006) VA 
examination the examiner found that the veteran's earlier 
(and diminishing) complaints of sleep disturbance and 
fatigue, both among the listed requirements for a diagnosis 
of chronic fatigue syndrome, were attributable to stressful 
life events.  Consequently, the criteria for establishing a 
diagnosis of chronic fatigue syndrome for VA purposes are not 
met, and presumptive service connection for such diagnosed 
entity is not warranted.  

While the veteran presented with complaints of fatigue and 
problems sleeping in the past, on the most recent, August 
2006, VA examination, he denied having problems with either 
complaint in the last seven to eight months.  In fact, he 
indicated that he slept through the night, had no significant 
daytime sleepiness, and denied any significant fatigue 
lately.  Thus, by his own account, he no longer has the 
complaints that had plagued him.  The August 2006 examiner 
attributed the veteran's past (and apparently resolving) 
complaints of sleep problems and fatigue to stressful life 
events, and there is no competent (medical opinion) evidence 
specifically to the contrary.  
The preponderance of the evidence is against findings that 
the veteran now has either a chronic disability manifested by 
fatigue or a chronic disability manifested by sleep 
disturbance.  His own opinions that he has such disabilities 
are not competent evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  


ORDER

Service connection for a disability manifested by fatigue 
(including chronic fatigue syndrome), to include as due to an 
undiagnosed illness, is denied.

Service connection for a disability manifested by sleep 
disturbance, to include as due to an undiagnosed illness, is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


